ON REHEARING.
Bloodworth, J.
In the original hearing of this case the case of Kiser Co. v. Padrick, 30 Ga. App. 642 (118 S. E. 791), was not cited by counsel for either side, and that case was not then considered. In the motion for a rehearing counsel for plaintiff in error alleged, that, the case just referred to “being the only prior decision of this court on the identical question, not only is it controlling authority, but endless confusion would result from the announcement by this court of a principle directly in the teeth of that already announced.” Owing to this insistence this court thought it best to reopen this case and give counsel for each side an opportunity to discuss the principles involved in the case of Kiser Co. v. Padrick as they did or did not affect this ease. After carefully considering all the facts and rulings in that case, and the authorities cited in the briefs on the rehearing, and reviewing the briefs originally filed, and considering again the cases cited in them, we are of the opinion that the judgment previously rendered by this court is correct and should not be disturbed.

Judgment adhered to.


Broyles, G. J., and Luke, J., concur.